284 U.S. 585
52 S. Ct. 120
76 L. Ed. 506
STATE OF NEW JERSEY, Plaintiff,v.The CITY OF NEW YORK.
No. 13, Original.
Supreme Court of the United States
December 7, 1931

Messrs. Duane E. Minard, of Newark, N. J., and William A. Stevens, of Red Bank, N. J., for the State of New Jersey.
Messrs. Arthur J. W. Hilly and Elliott S. Benedict, both of New York City, for the City of New York.
PER CURIAM.


1
This cause came on to be heard upon the pleadings, evidence, and the exceptions filed by the defendant to the report of the special master, the report of the special master on reference and the form of decree prepared and filed by counsel for the parties. The court being fully advised in the premises, and for the purpose of carrying into effect the decision announced May 18, 1931, 283 U.S. 473, 51 S. Ct. 519, 75 L. Ed. 1176, and the report of the special master on rereference filed November 23, 1931, 52 S. Ct. 125, 76 L. Ed. —.


2
It is ordered, adjudged, and decreed as follows:


3
(1) On and after June 1, 1933, the defendant, the City of New York, its employees and agents, and all persons assuming to act under its authority, be and they are hereby enjoined from dumping, or procuring or suffering to be dumped, any garbage or refuse, or other noxious, offensive, or injurious matter, into the ocean, or waters of the United States, off the coast of New Jersey, and from otherwise defiling or polluting said waters and the shores or beaches thereof, or procuring them to be defiled or polluted as aforesaid.


4
(2) That meanwhile the defendant, the City of New York, its employees and agents, and other persons assuming to act under its authority, be and they are hereby enjoined to operate and utilize the existing incinerators and other facilities for the final disposition of garbage and refuse in such a manner as to reduce to the lowest practicable limit the amount of garbage dumped at sea.


5
(3) That the defendant, the City of New York, shall file with the clerk of this court, on the first days of April, and October of each year, beginning April 1, 1932, a report to this court adequately setting forth the progress made in the construction of incinerator plants for the final disposition of garbage and refuse, and their appurtenances, and also the amount of garbage and refuse dumped at sea during the periods covered by such reports.


6
(4) That on the coming in of each of said reports, and on due notice to the other party, either party to this suit may apply to the court for such action or relief, either with respect to the time allowed for the construction, or the progress of construction, or the method of operation, of the proposed incinerator plants or other means of final disposition of garbage and refuse, or with respect to the quantities, places, or character of the dumping of garbage and refuse at sea, as may be deemed to be appropriate.


7
(5) That either of the parties hereto may, irrespective of the filing of the above-described reports, apply at the foot of this decree for any other or further action or relief, and this court retains jurisdiction of the above- entitled suit for the purpose of any order or direction, or modification of this decree, or any supplemental decree, which it may deem at any time to be proper in relation to the subject-matter in controversy.


8
And it is further ordered that the costs of this suit, the expenses incurred by the special master, and his compensation, to be fixed by the court, shall be taxable against the defendant.